DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Such claim limitation(s) are: “first movement mechanism” and “second movement mechanism” in claim 1, 3, 4, 5 and 7 and “a rotation mechanism” in claims 2 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,2,3,5,6,7,8,9 of copending Application No. 16/929373
Claim 2 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 and 7 of application ‘373.
Claim 5 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of application ‘373.
Claim 7 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of application ‘373.
Claim 8 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of application ‘373.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application, claim 1,2,5,7, and 8, are a broader recitation of the subject matter of claims 1-3 and 5-9 of application 16/929373. The mentioned claims of ‘373 are more specific. Thus the invention of the more specific claims of ‘373 is in effect a "species" of the invention of claim 1,2,5,7, and 8, respectively of the instant application. Since it has been held that the generic invention is anticipated by the species, claim 1,2,5,7, and 8 are not patentably distinct from the respective mentioned claims of 16/929373. See In re Goodman, 29 USPQ2d 2010 (Fed Cir. 1993.)
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sugioka (US 9764756) and further in view of Suzuki (FR 3064239), English translation.
In regards to claim 1 Sugioka teaches a steering system configured to steer a vehicle (10,Fig.1), the steering system(16,Fig.1) comprising: 

	a first movement mechanism (43, Fig.8) configured to move the operation member (32) between a normal position at which the operation member is operated by a driver, and a storage area (instrument panel and windscreen located forward of the normal position (Col.7 lines 31-35 and abstract); 
	a second movement mechanism (39,40,Fig.7) configured to move the operation member (32) so as to change a position of the operation member (32) in an up-down direction of the vehicle (Col. 7 lines 11-18); and 
	a control unit (31) configured to control the first movement mechanism(43) and the second movement mechanism (39,40) (Col. 7 lines 1-4), wherein: 
	the control unit (31) is configured to control, in a case where the operation member (32) is retracted into the storage area, the first movement mechanism and the second movement mechanism to perform a forward movement of moving the operation member that has reached a vicinity of the vehicle member, along an outer shape of the vehicle member (downward movement to minimize visual obstruction of instrument panel and windscreen with movement along the limitation set out by both instrument panel and windscreen, Col.4 lines 36-42).  
	Sugioka fails to particularly point out that the storage area is located inward of an opening of a vehicle member provided in front of a driver's seat in the vehicle.
	However, Suzuki teaches an internal storage volume (7) located inward of an opening (panel 17 opening arranged on the trim panel (1)) of vehicle member provided in front of a driver's seat where the steering member is retracted to from a normal position with an operation member (3) and a control device (5). It would have been obvious to one of ordinary skill in the art by the effective filing date to modify Sugioka with a storage area of Suzuki in order to minimize visual obstruction and increase aesthetics (lines 183-193 of English translation).

	In regards to claim 6 Sugioka, in view of Suzuki, teaches the control unit is configured to complete retraction of the operation member with a portion of the operation member contacting a surface defining the storage area or a member fixed in the storage area, in the case where the operation member is retracted into the storage area ( Sugioka, Col.2 lines 43-47, retraction halts upon detection of a resistance, i.e. the surface of the storage area).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sugioka (US 9764756) in view of Suzuki (FR 3064239) as applied to claim 1 and 2 above, and further in view of Kim (US 20170297606).
Sugioka teaches the control unit (31) is configured to control the first movement mechanism, the second movement mechanism, and 
	the rotation mechanism (40) to insert the operation member into the opening from a lower end portion of the operation member (rotates the steering wheel assembly (32) up from a lower end portion of the operation member around the rotational member 40, Fig.7),
	the operation member being rotated such that the lower end portion of the operation member faces forward, in a case where the operation member is inserted into the opening (see figure 7, 32' risen and a lower portion of the operation member faces forward before being inserted into opening, arrow step 2, Fig.5, 34").  

	Kim teaches an operation member (steering wheel,52) that has a vertical width larger than that of the opening where the operation member is disposed along the opening and viewed from an opening direction in which the opening is opened (Fig.5, 510 extended position is larger than the opening and member has to fold before retraction in order fit in the opening in the collapsed state 520, Paragraph 0035).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to further modify Sugioka in view of Suzuki with the teachings of Kim's operation member in order to retract the operation member with minimum effort from the operator and provide sufficient space. (Kim, Paragraph 0004).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sugioka (US 9764756) in view of Suzuki (FR 3064239) as applied to claim 1, and further in view of Soderlind (US 20140260761).
	Sugioka in view of Suzuki teaches the claimed invention wherein the control unit is configured to control the second movement mechanism to move the operation member upward when the operation member that has started to move toward the normal position reaches a predetermined position but fails to teach the control unit is configured to control the first movement mechanism to reduce a moving speed of the operation member and , in a case where the operation member that is retracted in the storage area is deployed to the normal position.
	However, Soderlind teaches a stowing steering column in a vehicle capable of operating (via a control unit) at different speeds based on different situations. Soderlind teaches a fast stowing rate, twice the regular rate one of ordinary skill in the art would understand the moving . 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 8 would be allowable if rewritten to overcome the rejection(s) under nonstatutory double patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art listed on PTO-892 provide relevant teachings of steering systems capable of adjustment, retraction, or stowing/storing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356.  The examiner can normally be reached on M-F 8:00am-5:00pm (est).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        /RUTH ILAN/Primary Examiner, Art Unit 3616